Bloodworth, J.
Plaintiff in error was arraigned before the mayor of the Town of Gibson on the charge of violation of an ordinance which prohibited the running of automobiles in the town at a greater rate of speed than fifteen miles per hour. There was a judgment of guilty and the court sentenced the accused to “pay a fine of $25 and cost, or serve 30 days in jail.” An application for certiorari was made, and upon the hearing the judge of the superior court ordered “that the certiorari be overruled and the same dismissed.” This ruling is before us for review. The petition alleges error as follows: 1st. “Because said judgment was not authorized by the evidence.” 2d. “Because said fine and sentence was excessive.” 3d. “Because said judgment was contrary to law and unauthorized by the charter of the Town of Gibson.” The last of these alleged errors we cannot consider, because (a) An assignment of error that “said judgment is contrary to law” presents no question for adjudication. Callaway v. Atlanta, 6 Ga. App. 354 (2), 355 (2) (64 S. E. 1105), and cit. (5) That the judgment is “unauthorized by the charter of the Town of Gibson” is too indefinite, and presents nothing for determination by this court. The Civil Code (1910), §5183, provides that a petition for certiorari shall “plainly and distinctly set forth the errors complained of.” This ground does not attempt to point out how or in what way the judgment is “unauthorized by the charter of the Town of Gibson.” Besides, this point is raised for the first time in the petition for certiorari. In Masters v. Southern Express Co., 23 Ga. App. 642 (1) (99 S. E. 144), it was said: “The writ of certiorari lies for the correction of errors committed by the trial court. Accordingly, the writ may not for the first time raise a point which should have been raised before the trial court, and on which that court should have been given an opportunity to rule at the time of trial.” The second assignment of error is not such as would authorize the grant of a new trial. “If there has been a lawful verdict of conviction rendered in a criminal ease, an error committed by the judge in the imposition of the sentence will be no sufficient reason for setting aside the verdict and trying the accused again upon the question of his guilt or innocence.” Sable v. State, 22 Ga. App. 769 (97 S. E. 271), and cit. In addition to the above, the petition for certiorari did not comply with all the conditions precedent to the sanction *815of a certiorari, stated in Gillespie v. Mayor & Council of Macon, 19 Ga. App. 1 (90 S. E. 970). The court did not err in “overruling and dismissing” the certiorari.

Judgment affirmed.


Broyles, C. J., and Luhe, J., concur.